El Juez Asociado Se. MacLeaey,
después de exponer los hechos anteriores, emitió la siguiente opinón del Tribunal:
Considerando: que á falta de pacto expreso, en contrario, la obligación de pagar el precio de géneros de comercio, vendidos al por menor, debe cumplirse en el mismo lugar donde se halla el establecimiento ó tienda en que se com-praron, según así con frecuencia lo ha declarado ya este Tribunal Supremo, y ha sido la jurisprudencia últim'a del Tribunal Supremo de España.
Considerando: que por existir en la Ciudad de San Juan el Establecimiento de Comercio del demandante, donde se compraron los artículos, único concepto atendible para los efectos de la competencia, es evidente que la obligación reclamada de pagar el precio, debe cumplirse en San Juan.
Fallamos: que debemos declarar, y declaramos, que es Juzgado competente para conocer de esta demanda, el Juz-gado Municipal de Catedral, en San Juan, al que se remi-tirán todas las actuaciones, poniéndolo en conocimiento del de Yabucoa, siendo de cuenta respectiva de las partes las costas causadas.
Jueces concurrentes Sres. Presidente Quiñones y Asocia-dos Plernández y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.